Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-15, drawn to a device/system, classified in F16C11/12.
II. 	Claims 16-25, drawn to a method, classified in F16C33/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the product claimed can be used in a materially different process by using the device/system without the sacrificial connecting portions.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Christopher Johnson on 06/01/2021 a provisional election was made withouta device/system, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-25 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitations “the second interior portion” and "the second exterior portion" in line 22.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitations have been interpreted as the second interior end portion and the second exterior end portion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 & 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bilinski 3811172 (hereinafter Bilinski).

    PNG
    media_image1.png
    182
    498
    media_image1.png
    Greyscale

Annotated Figs 9 & 10




    PNG
    media_image2.png
    312
    318
    media_image2.png
    Greyscale

Annotated Fig 11

Regarding Claim 1, Bilinski discloses a multi-axis flexure device, comprising:  5an interior flexure member (col. 4, lines 18-21, 110 Fig 6) having a first interior flexible blade (col. 4, lines 29-31, 118 Fig 6) connected to and integrally formed with a first interior end portion (col. 4, lines 57-63, 132 Fig 6) and an interior body portion (col. 4, lines 57-63, 134 Fig 6), and a second interior flexible blade (col. 4, lines 44-47, 130 Fig 6) connected to and integrally formed 10with the interior body portion and a second interior end portion (col. 4, lines 57-63, 136 Fig 6); and an exterior flexure member (col. 4, lines 18-21, 140 Fig 6) disposed about and coupled to the interior flexure member, the exterior flexure member having a first exterior flexible blade (col. 5, lines 4-6, 148 Fig 6) connected to and integrally formed 15with a first exterior end portion (col. 5, lines 28-32, 162 Fig 6) and an exterior body portion (col. 5, lines 28-32, 164 Fig 6), and a second exterior flexible blade (col. 5, lines 17-19, 160 Fig 6) connected to and integrally formed with the exterior body portion and a second exterior end portion (col. 5, lines 28-32, 166 Fig 6), 20wherein the first interior end portion and the first exterior end portion are coupled to one another to form a first flexure end portion (132, 162 Fig 9), the second interior [end] portion and the second exterior [end] portion are coupled to one another to form a second flexure end portion (136, 166 Fig 10), and the interior body portion and the exterior body portion are coupled to 25one another to form a flexure body portion (134, 164 Fig 9), 192865-18-11541-US-NP such that the first interior flexible blade and the first exterior flexible blade form a first cross-blade flexure (Fig 9) operable to facilitate relative rotation between the first flexure end portion and the flexure body portion about a first axis (inherent property of disclosed hinge), and the second interior flexible blade and 5the second exterior flexible blade form a second cross-blade flexure (Fig 10) 
Regarding Claim 2, Bilinski discloses the multi-axis flexure device, wherein the first (118) and second (130) interior flexible blades define planes that are orthogonal to one another (Fig 6).
Regarding Claim 3, Bilinski discloses the multi-axis flexure device, wherein the first (148) and second (160) exterior flexible blades define planes that are parallel to one another (Fig 6).
Regarding Claim 4, Bilinski discloses the multi-axis flexure device, wherein the first interior flexible blade (118) and the first exterior flexible blade (148) define planes that are orthogonal to one another (Figs 6 & 9).
Regarding Claim 5, Bilinski discloses the multi-axis flexure device, wherein the second interior flexible blade (130) and the second exterior flexible blade (160) define planes that are orthogonal to one another (Figs 6 & 10).
Regarding Claim 6, Bilinski discloses the multi-axis flexure device, wherein the first and second 25axes intersect (see annotated Fig 11).
Regarding Claim 7, Bilinski discloses the multi-axis flexure device, wherein at least one of the first (118) or second (130) interior flexible blades defines a plane that is perpendicular to a plane defined by the first and second axes (see annotated Figs 9 & 10).
Regarding Claim 9, Bilinski discloses the multi-axis flexure device, wherein the interior flexure member further comprises a third interior flexible blade (col. 4, lines 31-32, 120 Fig 7) connected to and integrally formed with the first interior end portion (132) and the interior body portion (134), and 10a fourth interior flexible blade (col. 4, lines 44-45, 128 Fig 7) connected 
Regarding Claim 10, Bilinski discloses the multi-axis flexure device, wherein the third interior flexible blade (120) defines a plane that is parallel to the plane defined by the first interior flexible blade (118), the fourth interior flexible blade (128) defines a plane that is parallel to the plane defined by the second interior flexible blade (130) (col. 4, lines 50-53), the third exterior flexible 25blade (150) defines a plane that is parallel to the plane defined by the first exterior flexible blade (148), and the fourth exterior flexible blade (158)  defines a plane that is parallel to the plane defined by the second exterior flexible blade (160) (col. 5, lines 22-24).
Regarding Claim 11, Bilinski discloses the multi-axis flexure device, wherein the exterior flexure member is coupled to the interior flexure member by at least one of a weld, a braze, a solder, or an adhesive (col. 4, lines 5-10).
Regarding Claim 12, Bilinski discloses the multi-axis flexure device, wherein the first interior end portion (132), the second interior end portion (136), the interior body portion (134), the first interior flexible blade (118), and the second interior flexible blade (130) form a monolithic structure (col. 5, lines 45-59, Figs 6-11).
Regarding Claim 13, Bilinski discloses the multi-axis flexure device, wherein the first exterior end 10portion (162), the second exterior end portion (166), the exterior body portion 
Regarding Claim 14, Bilinski discloses a multi-axis flexure system, comprising:  15a multi-axis flexure device including 5an interior flexure member (col. 4, lines 18-21, 110 Fig 6) having a first interior flexible blade (col. 4, lines 29-31, 118 Fig 6) connected to and integrally formed with a first interior end portion (col. 4, lines 57-63, 132 Fig 6) and an interior body portion (col. 4, lines 57-63, 134 Fig 6), and a second interior flexible blade (col. 4, lines 44-47, 130 Fig 6) connected to and integrally formed 10with the interior body portion and a second interior end portion (col. 4, lines 57-63, 136 Fig 6); and an exterior flexure member (col. 4, lines 18-21, 140 Fig 6) disposed about and coupled to the interior flexure member, the exterior flexure member having a first exterior flexible blade (col. 5, lines 4-6, 148 Fig 6) connected to and integrally formed 15with a first exterior end portion (col. 5, lines 28-32, 162 Fig 6) and an exterior body portion (col. 5, lines 28-32, 164 Fig 6), and a second exterior flexible blade (col. 5, lines 17-19, 160 Fig 6) connected to and integrally formed with the exterior body portion and a second exterior end portion (col. 5, lines 28-32, 166 Fig 6), 20wherein the first interior end portion and the first exterior end portion are coupled to one another to form a first flexure end portion (132, 162 Fig 9), the second interior end portion and the second exterior end portion are coupled to one another to form a second flexure end portion (136, 166 Fig 10), and the interior body portion and the exterior body portion are coupled to 25one another to form a flexure body portion (134, 164 Fig 9), 192865-18-11541-US-NP such that the first interior flexible blade and the first exterior flexible blade form a first cross-blade flexure (Fig 9) operable to facilitate relative rotation between the first flexure end portion and the flexure body portion about a first axis (inherent property of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bilinski in view of Shelley 3420582 (hereinafter Shelley). Bilinski fails to disclose the multi-axis flexure device, wherein at least one of the first or second interior flexible blades defines a plane that is non-perpendicular to a plane defined by the first and second axes. However, Shelley teaches the multi-axis flexure device, wherein at least one of the first or second interior flexible blades defines a plane that is non-perpendicular to a plane defined by the first and second axes (col. 1, lines 50-55, 16 Figs 6 & 8). Bilinski and Shelley are analogous art since they are from the same field of endeavor, flexure joints. It would have been obvious to one of ordinary skill in the art before the effective filing date to place the blades disclosed by Bilinski in the orientation taught by Shelley in order to form a helix with the internal and external blades. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bilinski in view of Szirtes 5265853 (hereinafter Szirtes) and further in view of Lorigny 6666612 (hereinafter Lorigny). Bilinski fails to disclose the system, wherein the first structure comprises a mounting structure of a satellite, and the second structure comprises a mirror. However, Szirtes teaches wherein a first structure comprises a mounting structure of a satellite (col. 2, lines 63-66, Fig 4). Lorigny teaches wherein a second structure comprises a mirror (col. 2, lines 63-67). Bilinski, Szirtes, and Lorigny are analogous art since they are from the same field of endeavor, flexural pivots. It would have been obvious to one of ordinary skill in the art before the effective filing date to attach the satellite mounting structure taught by Szirtes and the mirror taught by Lorigny to the ends of the device disclosed by Bilinski since it is an equal substitute for the pivots used.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trumpler 1595744, Young 3203739, Friedel 3252696, Ormond 3360255, Ensinger 3700290, Troeger 3813089, Weisbord, 3856366, Duncan 4269072, Craig 4286370, Kempas 4592242, Lewis 4637596, Routson 4694703, Brooks 4802784, Blackburn 6479782, Whitney 8702337, Baudasse 2014/0147193, Lazzaro 2020/0132248, Doehring 2020/0182290.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J Bridges whose telephone number is (571)270-3370.  The examiner can normally be reached on M-R 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.B./Examiner, Art Unit 3632                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631